Citation Nr: 9925883	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran has claimed service connection for PTSD resulting 
from a sexual assault that he contends took place during 
active duty.  Initially, the Board notes that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, based upon a diagnosis of 
PTSD in VA inpatient and outpatient records, the veteran has 
presented a claim that is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); see also Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 136-37 (1997) (A PTSD claim is well grounded 
where the veteran has "submitted medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability"). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that once a claimant has 
submitted a well-grounded claim, the Secretary is required to 
assist that claimant in developing the facts pertinent to the 
claim.  See 38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  The section 5107(a) duty to 
assist may, in an appropriate case, include a VA duty to seek 
to afford the claimant an opportunity to respond to a VA 
request for additional information when the information 
provided by the claimant is found to be insufficient, see 
Cohenv. Brown, 10 Vet. App. 128 at 148-49, and to inform the 
claimant of additional information sought by VA, Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  The Secretary has a 
duty to advise a claimant that he or she may corroborate his 
or her assertions by submitting alternate forms of evidence, 
such as statements from eyewitnesses.  See 38 C.F.R. § 3.159; 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Establishing service connection for PTSD requires (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen, 10 Vet. App. at 138.  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki, 6 Vet. App. at 98 (citations omitted).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table). 

VA Manual M21-1 dictates special evidentiary procedures for 
PTSD claims based on personal assault.  When read together, 
subparagraphs (8) and (9) (of M21-1, Part III, paragraph 
5.14(c)) show that in personal assault cases the Secretary 
has undertaken a special obligation to assist a claimant, 
here one who has submitted a well-grounded claim, in 
producing corroborating evidence of an in-service stressor.  
Patton v. West, 12 Vet. App. 272 at 280 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1. The veteran should be allowed the 
opportunity to submit additional 
evidence in support of his claim. All 
pertinent evidence should be 
associated with the claims file.  The 
RO should fully develop the case as 
prescribed by VA Manual M21-1, Part 
III, Chapter 5.  A letter and 
questionnaire similar to Exhibit A4 of 
VA Manual M21-1, Part III, Chapter 5 
should be sent to the veteran for this 
purpose.

2. The RO should obtain, through 
appropriate channels, the veteran's 
complete military personnel records.

3. The RO should obtain the identity and 
unit of the alleged attacker from the 
veteran and contact the Department of 
the Navy or other appropriate 
organization to verify his prosecution 
and conviction as alleged by the 
veteran.

4. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including the medical records relied 
upon in that determination.

5. Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and 
if so, the nature of the specific 
stressor or stressors.  In reaching 
this determination, the attention of 
the RO is directed to the law cited in 
the discussion above, particularly the 
provisions of VA Manual M21-1, Part 
III, Chapter 5, paragraph 5.14c.  If 
the RO determines that the record 
establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  The RO should address 
any credibility questions raised by 
the record.

6. If, and only if, a stressor is 
verified, the veteran should be 
afforded another VA psychiatric 
examination.  The examiner should be 
told which stressors have been 
verified, for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
PTSD subscales.  The examiner should 
utilize the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving 
at diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressors supporting 
the diagnosis must be identified, as 
must be the evidence documenting the 
stressors.  If the examiner finds that 
PTSD is related to stressors other 
than those claimed to have occurred in 
service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms 
are related to PTSD as opposed to any 
other psychiatric disorders.  The 
claims folder, including a copy of 
this remand decision, should be made 
available for review by the examiner 
in conjunction with the examination.

7. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, considering all applicable 
laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




